PER CURIAM.
We find no merit in appellant’s argument concerning his sentence for Count I, DUI manslaughter. We do find, however, the judgment and sentence incorrectly adjudicates him guilty of Count II, leaving the scene of a crash involving death, a count for which the jury found him not guilty. We, therefore, remand to the trial court for correction of the judgment and sentence to remove the erroneous adjudication of guilt as to the second count and to correct the errors in the order on probation.
LEWIS, C.J., WOLF and MAKAR, JJ., concur.